
QuickLinks -- Click here to rapidly navigate through this document


AMENDMENT NUMBER SIX TO
LOAN AND SECURITY AGREEMENT


        THIS AMENDMENT NUMBER SIX TO LOAN AND SECURITY AGREEMENT (this
"Amendment"), dated as of August 1, 2002, between FOOTHILL CAPITAL CORPORATION,
a California corporation ("Foothill"), with a place of business located at 2450
Colorado Avenue, Suite 3000 West, Santa Monica, California 90404, and IMAGE
ENTERTAINMENT, INC., a California corporation ("Borrower"), with its chief
executive office located at 9333 Oso Avenue, Chatsworth, California 91311, with
reference to the following facts:

        WHEREAS, Borrower has requested that Foothill amend that certain Loan
and Security Agreement dated as of December 28, 1998, between Foothill and
Borrower (as amended, restated or otherwise modified from time to time, the
"Agreement") as set forth herein;

        WHEREAS, Foothill is willing to so amend the Agreement in accordance
with the terms and conditions hereof; and

        WHEREAS, Foothill and Borrower have agreed, among other things, that the
amendments set forth in this Amendment shall be effective as of August 1, 2002.

        NOW, THEREFORE, in consideration of the above recitals and the mutual
promises contained herein, effective on the Sixth Amendment Effective Date and
(if and only if such date occurs) as of August 1, 2002, Foothill and Borrower
hereby agree as follows:

1.Defined Terms.    Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.

2.Amendments to the Agreement.

(a)Section 1.1 of the Agreement is hereby amended by adding the following new
definitions in alphabetical order:

"Control Agreement" means a control agreement, in form and substance
satisfactory to Foothill, executed and delivered by Borrower or Guarantor,
Agent, and the applicable securities intermediary with respect to a Securities
Account or bank with respect to a deposit account.

"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.

"Exclusive Guarantor DVD Inventory" means, as of any date of determination, DVD
Guarantor Inventory that Guarantor or Borrower has as of such date or had at any
time prior to such date the exclusive right to manufacture or distribute
wholesale or retail.

"Guarantor" means DVD Planet.com, Inc., a California corporation.

"Guarantor Security Agreement" means that certain security agreement by and
between Guarantor and Foothill, in form and substance satisfactory to Foothill.

"Guarantor Inventory" means all present and future inventory in which Guarantor
has any interest, including goods held for sale or lease or to be furnished
under a contract of service and all of Guarantor's present and future raw
materials, work in process, finished goods, and packing and shipping materials,
wherever located, and any documents of title representing any of the above.

"Guarantor Trademark Security Agreement" means that certain Trademark Security
Agreement, substantially in the form of Exhibit T-1 attached hereto, between
Guarantor and Foothill.

"Guaranty" means that certain general continuing guaranty by Guarantor in favor
of Foothill, in form and substance satisfactory to Foothill.

"SEC" means the United States Securities and Exchange Commission and any
successor thereto.

--------------------------------------------------------------------------------




"Securities Account" means a "securities account" as that term is defined in the
Code.

"Sixth Amendment" means that certain Amendment Number Six to Loan and Security
Agreement, dated as of August 1, 2002, between Foothill and Borrower.

"Sixth Amendment Effective Date" means the date on which all of the conditions
precedent set forth in Section 4 of the Sixth Amendment shall have been
satisfied.

"Stock" means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other "equity
security" (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

"Stock Pledge Agreement" means a stock pledge agreement, in form and substance
satisfactory to Foothill, executed and delivered by Borrower to Foothill with
respect to the pledge of the Stock owned by Borrower.

(b)Section 1.1 of the Agreement is hereby amended by deleting the following
definitions therein in their entirety and the following is hereby substituted in
lieu thereof:

"Eligible Inventory" means Inventory consisting of first quality DVD finished
goods held for sale in the ordinary course of Borrower's business, and Guarantor
Inventory consisting of first quality DVD finished goods held for sale in the
ordinary course of Guarantor's business, in each case net of any variance
between the amounts thereof as determined by Borrower's or Guarantor's (as
applicable) perpetual inventory as compared to the amounts thereof recorded in
Borrower's or Guarantor's (as applicable) general ledger, that are located at
Borrower's or Guarantor's premises identified on Schedule E-1, are acceptable to
Foothill in the exercise of its reasonable credit judgment, and strictly comply
with all of Borrower's and Guarantor's representations and warranties to
Foothill. Eligible Inventory shall not include Exclusive DVD Inventory,
Exclusive Guarantor DVD Inventory, Inventory or Guarantor Inventory consisting
of laserdiscs or any other format other than DVD, slow moving or obsolete items,
restrictive or custom items, work-in-process, components, packaging (including
DVD "jewel cases") and shipping materials, supplies used or consumed in
Borrower's or Guarantor's business, Inventory or Guarantor Inventory at any
location other than those set forth on Schedule E-1, Inventory or Guarantor
Inventory subject to a security interest or lien in favor of any third Person,
bill and hold goods, Inventory or Guarantor Inventory that is not subject to
Foothill's perfected security interests, defective goods, "seconds," and
Inventory or Guarantor Inventory acquired on consignment. Eligible Inventory
consisting of Inventory shall be valued at the lower of Borrower's cost
(computed on an average cost basis according to GAAP) or market value. Eligible
Inventory consisting of Guarantor Inventory shall be valued at the lower of
Guarantor's cost (computed on first-in-first-out basis according to GAAP) or
market value.

"Loan Documents" means this Agreement, the Lockbox Agreements, the Capital
Expenditure Loan Note, the Disbursement Letter, the Letters of Credit, the
Trademark Security Agreement, the Guaranty, the Guarantor Security Agreement,
the Stock Pledge Agreement, the Guarantor Trademark Security Agreement, any note
or notes executed by Borrower and payable to Foothill, and any other agreement
entered into, now or in the future, in connection with this Agreement.

"Maximum Revolving Credit Amount" means Seventeen Million Dollars ($17,000,000).

"OLV" shall mean, as of the date of determination thereof, the appraised orderly
liquidation value (expressed as a percentage of the value of the Inventory (the
lower of cost, computed on an average cost basis according to GAAP, or market
value) and the Guarantor Inventory (the lower of cost, computed on a
first-in-first-out basis according to GAAP, or market value), as determined by
an appraisal firm acceptable to Foothill in its discretion, on such basis and

--------------------------------------------------------------------------------




applying such criteria as Foothill shall require, such appraisals to be
conducted with such frequency as determined by Foothill in its reasonable credit
judgment.

"Vendor Reserve" means, as of the date of any determination, (A) if Excess
Availability is less than $2,500,000 (provided, however, that solely for the
purposes of determining whether Excess Availability is less than $2,500,000 in
this definition, the amount of the Vendor Reserve shall not be included in the
"availability reserves" referenced in subsection (a) of the definition of Excess
Availability), an amount equal to the sum of: (i) the result of (a) the amount
of accounts payable or Indebtedness owed by Borrower to a creditor pursuant to
the terms of a License Agreement or other product purchase or acquisition
arrangement, where such creditor holds a lien or other security interest in the
Eligible Accounts of Borrower (a "Lien Creditor"), minus (b) the undrawn amount
available to be drawn under one or more letters of credit obtained by Borrower,
if any, for the benefit of such Lien Creditor with respect to the repayment of
sums due and owing under such License Agreement or other product purchase or
acquisition arrangement included in clause (A)(i)(a) of this definition minus
fifty percent (50%) of the value of Borrower's or Guarantor's DVD inventory
composed of a Lien Creditor's products that would otherwise be Eligible
Inventory if it were not Exclusive DVD Inventory or Exclusive Guarantor DVD
Inventory or encumbered by a Lien or other security interest in favor of such
Lien Creditor (a) above; plus (ii) the amount of royalties and accounts payable
owed by Borrower to creditors under License Agreements or other product purchase
or acquisition arrangements that are not Lien Creditors but then only to the
extent that such accounts payable are outstanding more than sixty (60) days from
their due date; or (B) if Excess Availability is equal to or greater than
$2,500,000 (provided, however, that solely for the purposes of determining
whether Excess Availability is equal to or greater than $2,500,000 in this
definition, the amount of the Vendor Reserve shall not be included in the
"availability reserves" referenced in subsection (a) of the definition of Excess
Availability), Vendor Reserve shall mean, as of any date of determination, an
amount equal to the sum of: (i) the result of (a) the amount of accounts payable
or Indebtedness owed by Borrower to a Lien Creditor pursuant to the terms of a
License Agreement or other product purchase or acquisition arrangement, where
such Lien Creditor holds a lien or other security interest in the Eligible
Accounts of Borrower, minus (b) the undrawn amount available to be drawn under
one or more letters of credit obtained by Borrower, if any, for the benefit of
such Lien Creditor with respect to the repayment of sums due and owing under
such License Agreement or other product purchase or acquisition arrangement
included in clause (B)(i)(a) of this definition minus fifty percent (50%) of the
value of Borrower's or Guarantor's DVD inventory composed of a Lien Creditor's
products that would otherwise be Eligible Inventory if it were not Exclusive DVD
Inventory or Exclusive Guarantor DVD Inventory or encumbered by a lien or other
security interest in favor of such Lien Creditor; plus (ii) the amount of
royalties and accounts payable owed by Borrower to creditors under License
Agreements or other product purchase or acquisition arrangements that are not
Lien Creditors but then only to the extent that (x) such accounts payable are
outstanding more than sixty (60) days from their due date, and (y) the aggregate
amount of such accounts is greater than $500,000.

(c)Section 2.10 of the Loan Agreement is hereby amended by deleting the word
"and" at the end of clause (d), by deleting the period at the end of clause (e)
and replacing it with ", and", and by adding the following new clause (f):

"(f)    Sixth Amendment Fee.    An amendment fee in the amount of $20,000 (the
"Sixth Amendment Fee"), which amendment fee shall be fully earned and
non-refundable on the Sixth Amendment Effective Date, and shall be charged to
Borrower's Loan Account on such date."

--------------------------------------------------------------------------------

(d)Section 3.3 of the Agreement is hereby amended and restated in its entirety
as follows:

"3.3    Term; Automatic Renewal.

This Agreement shall become effective upon the execution and delivery hereof by
Borrower and Foothill and shall continue in full force and effect for a term
ending December 29, 2005 (the "Renewal Date") and automatically shall be renewed
for successive one (1) year periods thereafter, unless sooner terminated
pursuant to the terms hereof. Either party may terminate this Agreement
effective on the Renewal Date or on any one (1) year anniversary of the Renewal
Date by giving the other party at least one hundred twenty (120) days prior
written notice by registered or certified mail, return receipt requested. The
foregoing notwithstanding, Foothill shall have the right to terminate its
obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default."

(e)Section 3.5 of the Agreement is hereby amended and restated in its entirety
as follows:

"3.5    Early Termination by Borrower.    The provisions of Section 3.3 that
allow termination of this Agreement by Borrower only on the Renewal Date and
certain anniversaries thereof notwithstanding, Borrower has the option, at any
time upon one hundred twenty (120) days prior written notice to Foothill, to
terminate this Agreement by paying to Foothill, in full in cash, the Obligations
(including an amount equal to 105% of the undrawn amount of the L/Cs or L/C
Guarantees), together with a premium (the "Early Termination Premium") equal to:
(a) during the period of time from and after the Fourth Amendment Closing Date
up to the first anniversary of the Fourth Amendment Closing Date, the sum of
three-quarters of one percent (0.75%) times the Maximum Revolving Credit Amount
plus three-quarters of one percent (0.75%) times the principal amount of any
Capital Expenditure Loans outstanding as of the effective date of the
termination of this Agreement; (b) during the period of time from and after the
first anniversary of the Fourth Amendment Closing Date up to the second
anniversary of the Fourth Amendment Closing Date, the sum of one-half of one
percent (0.5%) times the Maximum Revolving Credit Amount plus one-half of one
percent (0.5%) times the principal amount of any Capital Expenditure Loans
outstanding as of the effective date of the termination of this Agreement;
(iii) during the period of time from and after the second anniversary of the
Fourth Amendment Closing Date up to the third anniversary of the Fourth
Amendment Closing Date, the sum of one-quarter of one percent (0.25%) times the
Maximum Revolving Credit Amount plus one-quarter of one percent (0.25%) times
the principal amount of any Capital Expenditure Loans outstanding as of the
effective date of the termination of this Agreement; and (iv) thereafter, zero
(0)."

(f)The Agreement is amended by inserting the following new Section 7.19
immediately following Section 7.18 thereof:

"7.19    Securities Accounts.    Establish or maintain any Securities Account,
or any deposit accounts with Investments in excess of $250,000 in the aggregate
outstanding at any one time, unless Foothill shall have received a Control
Agreement in respect of such Securities Account or such deposit account.
Borrower shall not transfer assets out of any Securities Account; provided,
however, that, so long as no Event of Default has occurred and is continuing or
would result therefrom, Borrower may use such assets (and the proceeds thereof)
to the extent not prohibited by this Agreement."

3.Representations and Warranties.    Borrower hereby represents and warrants to
Foothill that (a) the execution, delivery, and performance of this Amendment and
of the Agreement, as amended by this Amendment, are within its corporate powers,
have been duly authorized by all necessary corporate action, and are not in
contravention of any law, rule, or regulation, or any order, judgment, decree,
writ, injunction, or award of any arbitrator, court, or governmental authority,
or of the terms of its charter or bylaws, or of any contract or undertaking to
which it is a party or by which any of its properties may be bound or affected,
(b) this Amendment and the Agreement, as amended by this Amendment, constitute
Borrower's legal, valid, and binding

--------------------------------------------------------------------------------

obligation, enforceable against Borrower in accordance with its terms, and
(c) each of the representations and warranties in this Amendment, the Agreement
as amended by this Amendment, and the other Loan Documents are true and correct
in all respects on and as of the date hereof, as though made on such date
(except to the extent that such representations and warranties relate solely to
an earlier date).

4.Conditions Precedent to Amendment.

The satisfaction of each of the following, unless waived or deferred by Foothill
in its sole discretion, shall constitute conditions precedent to the
effectiveness of this Amendment:

(a)Foothill shall have received the Sixth Amendment Fee in full in immediately
available funds, which Sixth Amendment Fee shall be paid by Borrower to Foothill
by being charged to Borrower's Loan Account on the Sixth Amendment Effective
Date;

(b)The representations and warranties in this Amendment, the Agreement as
amended by this Amendment, and the other Loan Documents shall be true and
correct in all respects on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date);

(c)No Event of Default or event which with the giving of notice or passage of
time would constitute an Event of Default shall have occurred and be continuing
on the date hereof, nor shall result from the consummation of the transactions
contemplated herein;

(d)No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
governmental authority against Borrower or Foothill;

(e)All other documents, agreements, instruments, and legal matters in connection
with the transactions contemplated by this Amendment shall have been delivered
or executed or recorded and shall be in form and substance satisfactory to
Foothill and its counsel;

(f)The due execution and delivery of the following by each party hereto:

(i)this Amendment, (ii)the Guaranty, (iii)the Guarantor Security Agreement,
(iv)the Guarantor Trademark Security Agreement, and (v)the Stock Pledge
Agreement, together with all certificates representing the shares of Stock
pledged thereunder, as well as Stock powers with respect thereto endorsed in
blank;



(g)Foothill shall have received a certificate from the Secretary of Guarantor
attesting to the resolutions of Guarantor's Board of Directors authorizing its
execution and delivery of the Guaranty and the Guarantor Security Agreement, and
authorizing specific officers of Guarantor to execute the same;

(h)Foothill shall have received a certificate from the Secretary of Guarantor
attesting that Guarantor's By-laws and Articles or Certificate of Incorporation
have not been amended or modified since the Closing Date or in the event that
such By-laws or Articles or Certificate of Incorporation have been so amended or
modified, Foothill shall have received a copy of such amendment or modification
certified by the Secretary of Guarantor; and

(i)Foothill shall have received a certificate of corporate status with respect
to Guarantor, dated within thirty (30) days of this Amendment, by the Secretary
of State of the state of incorporation of Guarantor, which certificate shall
indicate that Guarantor is in good standing in such state.



5.Further Assurances.    Borrower shall execute and deliver all agreements,
documents, and instruments, in form and substance satisfactory to Foothill, and
take all actions as Foothill may

--------------------------------------------------------------------------------

reasonably request from time to time fully to consummate the transactions
contemplated under this Amendment and the Agreement, as amended by this
Amendment.

6.Miscellaneous.

(a)The provisions of this Amendment shall be effective on the Sixth Amendment
Effective Date and (if and only if such date occurs) as of August 1, 2002.

(b)Upon the effectiveness of this Amendment, each reference in the Agreement to
"this Agreement", "hereunder", "herein", "hereof" or words of like import
referring to the Agreement shall mean and refer to the Agreement as amended by
this Amendment.

(c)Upon the effectiveness of this Amendment, each reference in the Loan
Documents to the "Loan Agreement", "thereunder", "therein", "thereof" or words
of like import referring to the Agreement shall mean and refer to the Agreement
as amended by this Amendment.

(d)This Amendment shall be governed by and construed in accordance with the laws
of the State of California.

(e)This Amendment can only be amended by a writing signed by both Foothill and
Borrower.

(f)This Amendment may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Amendment. Delivery of an executed counterpart
of this Amendment by telefacsimile shall be equally as effective as delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile also shall deliver an
original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.

(g)This Amendment reflects the entire understanding of the parties with respect
to the transactions contemplated hereby and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof.

[Signature page follows.]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first written above.

    IMAGE ENTERTAINMENT, INC.,
a California corporation
 
 
 
      By: /s/  JEFF M. FRAMER      

--------------------------------------------------------------------------------

    Title: Chief Financial Officer
 
 
 
      FOOTHILL CAPITAL CORPORATION,
a California corporation
 
 
 
      By: /s/  TRENT A. SMART      

--------------------------------------------------------------------------------

    Title: Vice President        

--------------------------------------------------------------------------------



QuickLinks


AMENDMENT NUMBER SIX TO LOAN AND SECURITY AGREEMENT
